Examiner’s Amendment
In communication with Applicant Representative on 07/20/22, during Examiner Initiated Interview, Attorney for Applicant, Mr. Andrew R. Smith, Registration Number 65,162, gave authorization for the following Examiner’s Amendment. 



In the claims:

In claim 5 at line 1, after the word “claim”
Delete “4”	
Insert –1—
In claim 6 at line 1, after the word “claim”
Delete “4”	
Insert –1--
In claim 8 at line 1, after the word “claim”
Delete “4”	
Insert –1--
In claim 10 at line 1, after the word “claim”
Delete “4”	
Insert –1--


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182